Citation Nr: 1756438	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for panic disorder without agoraphobia.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran initially requested in his October 2013 VA Form 9 appeal to appear at a Board hearing.  Subsequently, in a July 2017 statement, the Veteran's agent withdrew the Board hearing request.

The Board notes that the Veteran has also filed a claim for TDIU.  This issue is properly before the Board as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his service-connected psychiatric disability prevents him from securing or following any substantially gainful occupation.  See October 2017 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

It appears that the claim was certified to the Board prematurely.  Additional pertinent evidence (including treatment records) has been added to the record since the August 2013 statement of the case which has not been considered by the AOJ or addressed in a supplemental statement of the case (SSOC).  

In December 2017, the Veteran underwent a VA examination to evaluate the severity of his disability; however, the AOJ did not consider that evidence or provide an SSOC.  That must be accomplished on remand.  

While the AOJ may be in the process of reviewing the recently conducted examination, the Board points out that the examination report is inadequate to adjudicate the claims.  While the examiner characterizes the Veteran's overall occupational impairment, there is no discussion on what, if any, work-related functional impairments the Veteran experiences as a result of his disability.  As such, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected panic disorder without agoraphobia.  The examiner should report all symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his disability.  In particular, the examiner should comment on any functional impairment caused solely by the Veteran's disability that would impact his ability to obtain or maintain substantially gainful employment.  

A review of the Veteran's Social Security Administration records also indicates that he has provided incomplete information concerning his work history in his recently submitted VA Form 21-8940.  On remand, the Veteran should be requested to provide updated information on his educational and employment history.

The most recent VA examination also notes that the Veteran continues to receive psychiatric treatment at the Lafayette CBOC.  Any pertinent records must be obtained on remand.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records regarding the Veteran, from the Lafayette CBOC and VA.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he submit an updated VA Form 21-8940, with a detailed educational and employment history.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected panic disorder without agoraphobia.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his disability.  In particular, the examiner should comment on any functional impairment caused solely by the Veteran's disability that would impact his ability to obtain or maintain substantially gainful employment.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims, with consideration of all evidence added to the record since the August 2013 SOC.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


